Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 25-26, 29-30, 40-41, 43-56 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of the patent board decision dated 6/16/2021, the cited prior arts do not teach or suggest the features recited in claims 25-26, 29-30, 40-41, as follows: “a handheld device; an access component configured to access a stitched image of a location and an offline image of the location; and an alignment component configured to align the stitched image and the offline image; and a disclosure component configured to concurrently cause disclosure of the stitched image and the offline image aligned together on the handheld device, where the stitched image is a more recently captured image than the offline image, where the access component, alignment component, and disclosure component are resident upon the handheld device, and where geo-location data is displayed concurrently with the stitched image and the offline image on the handheld device” as recited in claim 25, and “ …. an access component configured to access a stitched image of a location and an offline image of the location; an alignment component configured to align the stitched image and the offline image, where the stitched image is captured after the offline image is captured; an analysis component configured to perform an evaluation on the stitched image, search through a plurality of offline images, and locate the offline image from the plurality of offline images based, at least in part, on a result of the evaluation and a result of the search; and a disclosure component configured to concurrently cause disclosure of the stitched image of the location and the offline image of the location aligned together on a handheld device, where the access component, the alignment component, the analysis component, the disclosure component, 
The Examiner’s notes: The cancelled claim 28 is missing from the set of the claims dated 8/11/2021, in view of the patent board decision (page 10) the applicant’s argument was not persuasive of the examiner’s obviousness rejection of claim 28. Claim 28 should be labeled as cancelled claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613